Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 02/22/2021. Claims 1, 7, 8, 10, 16 and 17 have been canceled; Claims 2-6, 9, 11-15 and 18 have been amended; and new (independent) claims 19 and 20 have been added. 
Claims 2-6, 9, 11-15 and 18-20 are pending.

Allowable Subject Matter
Claims 2-6, 9, 11-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 19, 20 is the inclusion of the limitation 
“…a plurality of grating units including a first grating unit, a second grating unit and a third grating unit, wherein the first grating unit is disposed on a light exit side of the first color light source, and the first grating unit is configured to split light emitted by the first color light source to form an array of uniformly distributed first color spots; the second grating unit is disposed on a light exit side of the second color light source, and the second grating unit is configured to split light emitted by the second color light source to form an array of uniformly distributed second color spots; the third grating unit is disposed on a light exit side of the third color light source, and the third grating unit is configured to split light emitted by the third color light source to form an array of uniformly distributed third color spots; one light spot in the array of uniformly distributed first color spots, one light spot in the array of uniformly distributed second color spots and one light spot in the array of uniformly distributed third color spots are arranged in sequence along the first direction to form one group of colored spots; another light spot in the array of uniformly distributed first color spots, another light spot in the array of uniformly distributed second color spots and another light spot in the array of uniformly distributed third color spots are arranged in sequence along the first direction to form another group of colored spots; a plurality of groups of colored spots are arranged in sequence along the first direction to form an array of colored spots; wherein the first direction is a row direction or a column direction of the array of colored spots.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 20. Claims 2-6, 9, 11-15 and 18 are also allowable due to virtue of dependency.
Jin et al. CN 101149445, Mor US 2016/0197452, Shpunt US 2013/0278787 and Knuttel US 2017/0322015 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871